Citation Nr: 1013283	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran had a hearing before 
the Board in June 2009 and the transcript is of record.

The case was brought before the Board in August 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the issue must once again be remanded.

The claim was last remanded to afford the Veteran an 
additional VA examination in light of his concerns with 
regard to the adequacy of the originally afforded VA 
examination in May 2006.  Specifically, the Veteran claims 
the examiner either misrepresented in her report or 
misunderstood the Veteran's reported symptomatology.  

In order to ensure the Veteran's reported symptomatology was 
adequately considered in rendering an opinion, the Veteran 
was afforded an additional VA examination in November 2009.

Within the extremely thorough and detailed November 2009 VA 
examination, the examiner indicated the Veteran reported 
receiving a separation examination in the military in April 
2005, which is not currently of record.  The Veteran further 
reported serving as a medic with the Army National Guard or 
Reserves unit.  No Guard or Reserves records are currently 
of record.  The examiner also noted that the service 
treatment records did not include any regular hearing 
conservatory testing results, which the examiner felt was 
unusual given the Veteran's MOS as an "ammunitions 
specialist."  In short, while the examiner gave a very 
thorough opinion, the report indicated there may be missing 
military records not considered in rendering the opinion.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the 
Veteran's statements to the examiner that he received an 
April 2005 separation examination and served thereafter with 
the Army National Guard or Reserves, the Board concludes the 
RO must make additional efforts to ensure all military 
records are in the claims folder. The RO should also take 
this opportunity to obtain VA outpatient treatment records 
from December 2009 to the present.

In the event further military records are obtained, the RO 
should request the November 2009 VA examiner to offer an 
addendum to the 2009 report specifically indicating if any 
opinion rendered has changed in light of the new evidence.  
If the November 2009 VA examiner is not available, a new VA 
examination is indicated.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records 
for the Veteran from the VA Medical 
Centers in Portland, Oregon and No. Little 
Rock, Arkansas from December 2009 to the 
present regarding hearing loss and 
tinnitus.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should attempt to obtain any 
missing Army records, Army National Guard 
records or Army Reserves records from the 
NPRC, Army, Army hearing conservatory 
registry, Army National Guards, Army 
Reserves or any other relevant agency to 
ensure that all the Veteran's military 
records are received, to include the 
Veteran's April 2005 separation 
examination, any hearing conservatory 
examinations conducted during his active 
duty from July 2001 to March 2005, and any 
medical records associated with his 
service as a medic in the Army National 
Guards or Army Reserves from March 2005.  
All efforts to obtain these military 
records should be fully documented, and 
the agencies must provide a negative 
response if records are not available.

3.  After the above documents are 
obtained, to the extent available, send 
the claims folder to the examiner who 
conducted the November 2009 VA 
audiological examination for an addendum.  
The examiner is asked to render a 
statement indicating whether any 
previously asserted opinion rendered 
within the November 2009 report has 
changed in light of the new evidence and, 
if so, the examiner is asked to provide a 
detailed rationale for the changed 
opinion.  

If the November 2009 VA examiner is not 
available, schedule the Veteran for a new 
appropriate VA examination for the claimed 
condition of tinnitus to clarify the 
Veteran's diagnosis and likely etiology. 
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
Veteran currently has tinnitus, and, if so, 
whether any such disorder is at least as 
likely as not related to his military 
service to include any acoustic trauma 
therein.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided reconciling all conflicting 
medical evidence regarding the Veteran's 
diagnosis and etiology, to include the May 
2006 VA examiner's opinion and the 
November 2009 VA examiner's opinion.
 
4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

